ORDER

PER CURIAM.
Rickie Smith appeals the judgment entered upon his conviction by a jury of possession of a controlled substance with intent to distribute or deliver pursuant to Section 195.211 RSMo 1994, for which he was sentenced to seven years imprisonment.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. An extended opinion reciting the detailed facts and restating the principles of law would serve no precedential value. Judgment affirmed in accordance with Rule 30.25(b).